Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-25 and 28-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites a thermoplastic epoxy resin material that is free of any thermoset epoxy . Applicant has not pointed to nor has The Office found support for such an amendment in the specification as originally filed. Applicant is advised to point to support for such an amendment or amend the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 29 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected for the recitation of “…woven with one or more reinforcing fibers the one or more reinforcing fibers…”. For clarity, it is advised the claim language read “…woven with one or more reinforcing fibers wherein the one or more reinforcing fibers…”. or “…woven with one or more reinforcing fibers; the one or more reinforcing fibers…”.
Claim 29 is rejected for the recitation of “polymer fibers (polyethylene, polypropylene, polyamide, polyester)”. The recitation of polymer fibers followed by a list of polymer fiber in parenthesis suggests the polymers in parenthesis are not required. If Applicant intends to include the specifically named polymers as a part of the markush group, Applicant is advised to remove the parenthesis. 
Claim 34 is rejected  for the recitation of “similar”. Such a term is subjective and is not definitive. What one person deems as similar may not be deemed similar by another. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-25, 28-33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siboni et al. (WO 2016/065104- paragraph citations of Siboni et al. refer to PG Pub. 2017/0247821).
Regarding claim 17, Siboni et al. teach a filament having a denier within the claimed range and a glass transition temperature of less than about 200 degrees Celsius and comprising a reformable thermoplastic epoxy resin material that is free of any thermoset epoxy [0009 and US Patent 5,275,873 which is incorporated in Siboni et al.]. Siboni et al. teach the filament (or monofilament) can be formed in to a multifilament and therefore teaches the claimed monofilament. 
Regarding claim 18, the reformable epoxy resin material is formed as a reaction product of a difunctional epoxy resin and a primary amine. 
Regarding claim 19, the reformable epoxy resin material is formed as a reaction product of a bisphenol A diglycidyl ether and monoethanolamine [0028]. 
Regarding claim 20, the monofilament is drapable. 
Regarding claim 21, the monofilament is woven to form an end product that is drapable. 
Regarding claim 22, Siboni et al. teach a fibrous material product formed from the monofilament of claim 17 woven with one or more reinforcing fibers with the one or more reinforcing fibers having a glass transition temperature of 200 degrees Celsius or greater.
Regarding claim 23, the product is drapable.  
Regarding claim 24, Siboni et al. teach a ballistic composite material including one or more layers comprising woven material formed from a plurality of the reformable epoxy resin monofilaments of claim 17 [Abstract and US Patent 5,275,873 which his incorporated in Siboni et al.]. 
Regarding claim 25, the material is used to form a shield.
Regarding claim 28, the composite is formed in a heated press at a temperature below about 200 degrees Celsius [US Patent 5,401,814 which is incorporated in Siboni et al.]
Regarding claim 29, the reinforcing fibers are glass fibers or carbon fibers. 
Regarding claim 30, Siboni et al. teach a method comprising forming the monofilament of claim 17, loading the one or more filaments onto a spool as Siboni et al. teach winding the filaments, co-weaving the one or more monofilaments with a reinforcing fiber to form a woven material with the reinforcing fiber having a glass transition temperature of greater than 200 degrees Celsius and heating the woven material to form a composite to a temperature so that only the one or more monofilaments softens but the reinforcing fiber does not. Further, even if Siboni et al. does not disclose the process as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Siboni et al. meets the requirements of the claimed monofilament, Siboni et al. clearly meet the requirements of present claims monofilament.
Regarding claim 31, the reinforcing fibers are glass fiber or carbon fibers. 
Regarding claim 32, Siboni et al. teach a woven fabric with reinforcing fibers which do not soften and monofilaments which do soften and which both have similar sizes, therefore it is clear the fabric of Siboni et al. possesses the claimed constant thickness. 
Regarding claim 33, one or more of the denier or diameter of the monofilament is substantially similar to that of the reinforcing fiber. 
Regarding claim 35, the resulting composite is an epoxy laminate.
Regarding claim 36, the resulting composite is substantially free of any film layer as it is not required. 
Regarding claim 37, the monofilament develops adhesive properties upon softening. 
Regarding claim 38, the monofilament is recyclable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Siboni et al. (WO 2016/065104- paragraph citations of Siboni et al. refer to PG Pub. 2017/0247821).
Regarding claim 34, Siboni et al. are silent regarding the denier or diameter of the monofilament being less than that of the reinforcing fiber. However, it would have been obvious to one of ordinary skill in the art to make the diameters or denier of the monofilament less than that of reinforcing fibers the same in order to improve strength of the fabric relative to the weight and arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Applicant’s arguments concerning Bonnet have been fully considered, but are moot as Bonnet is not used in the rejection set forth above.
Applicant argues Siboni does not teach the claimed denier of the monofilament. Siboni does in fact teach the claimed denier in WO 98/14498 which is incorporated in Siboni and which teaches the diameter of reinforcement fibers is 1-1000 microns and with a simple calculation yields the claimed denier is taught. Further, the reinforcement filaments and the epoxy filament are taught as being the same. Applicant is invited to amend the claims to overcome the prior art. 
It is also noted that some of the 112 rejections were not addressed and those rejections remain as set forth above along with other new 112 rejections form Applicant’s amendments. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789